It appears from the pleadings that the trespasses complained of were committed by the defendants upon the land mentioned in the declaration in improving the same as a public street. The defendants rest their right upon the effect of a deed delivered January 8, 1828, by the terms of which the then owners in fee of the locus in quo granted the same with other lands to the trustees of the village of Rochester and their successors forever, "for the sole and only use and trust and confidence that the same should forever thereafter be used, occupied and enjoyed as public streets for the use of the corporation grantees and for no other or different use or purpose whatsoever." The plaintiff insists that this deed is not effectual because the premises in question, at the time of the execution and delivery of the deed, were not within the limits of the village of Rochester. *Page 71 
The question upon this demurrer is therefore whether the corporation known as "the trustees of the village of Rochester" had power at the time of the delivery of the deed in question to take and hold lands for the public use, lying beyond its corporate bounds.
The act entitled "An act to incorporate the village of Rochester," passed April 10, 1826, after fixing the boundaries of the village, declares the territory so described, "and all the freemen of this state inhabitants within the said limits, to be a body politic and corporate by the name of the trustees of the village of Rochester, and that they and their successors shall be in law capable of purchasing, holding and conveying any estate, real or personal, for the public use of said corporation."
Upon the true construction of this express power the question in this case turns. It is hardly necessary at this day to cite authority for the propositions "That corporations can exercise no powers but such as are granted expressly or incidentally; that they have such powers and capacities as are given to them and none other; that they take nothing by implication" (People v.Geneva College, 5 Wend., 217-19), and it is almost equally well settled that their general powers are to be construed with regard and in subordination to the particular object of their creation as disclosed by the acts incorporating them. (People
v. Utica Ins. Co., 15 Johns. R., 383; Jackson v.Hartwell, 8 Johns. R., 422.) Upon this ground it was said in respect to towns by Chancellor KENT, in Denton v. Jackson (2Johns. Ch. R., 336), "their power is confined to their own limits, and without some special provision they cannot, as of course, possess any control or rights over lands lying within another town. So also Chancellor SANFORD, in N. Hempstead v.Hempstead (Hopk., 294), says: "It seems that a town has no capacity to hold lands not within its own limits; and a town cannot apply the powers of regulation given by law to lands situated in another town." This last observation was *Page 72 
made in respect to the power of towns over the regulation of the enjoyment of their common lands (S.C. in er., 2 Wend., 136); but the principle is general, and applies with quite as much force to the regulation of public roads as to the enjoyment of common lands.
The corporation whose powers are here in question was a municipal corporation, forming a civil division of the state, and entrusted with certain political and administrative powers. These powers all looked to the attainment of merely local objects, and had regard to the health, good order and convenience of the inhabitants of that particular territory embraced within its corporate limits. Now while it is conceded that the legislature might have conferred upon this corporation powers extending beyond its limits, it is regarded as obvious that, in the absence of express language looking to such an extension of its powers, they are all to be taken as commensurate only with its territorial limits and jurisdiction. Nothing in the language conferring the power to hold real estate upon the village of Rochester, takes it out of the ordinary rule; and we must therefore conclude that the deed mentioned in the pleadings was not operative to confer upon the defendants, upon whom by statute the rights of the trustees of the village of Rochester have been devolved, the right to enter upon and improve as a street the premises in question. The replication was therefore good and the judgment below must be reversed.
MASON, J., gave no opinion.
DENIO, J., did not hear the argument.
All the other judges concurring,
Judgment reversed. *Page 73